Title: To George Washington from the National Assembly of France, 26 August 1792
From: National Assembly of France
To: Washington, George

 

du 26. aout 1792.

l’assemblée Nationale considérant que les hommes qui par leurs Ecrits et par leur Courage ont Servi la Cause de la liberté et preparé l’affranchissement des peuples ne peuvent Etre Regardés Comme Etrangers par une Nation que Ses lumiéres et Son Courage ont Rendue libre,
Considerant que Si cinq ans de domicile en France Suffisent pour obtenir à un Etranger le titre de Citoyen français ce titre est bien plus Justement du à Ceux qui, quelque soit le Sol qu’ils habitent, ont consacré leurs Bras et leurs Veilles à Deffendre la Cause des peuples contre le Despotisme des Rois, à Bannir les préjugés de la terre, et à Reculer les Bornes des connaissances humaines,
Considérant que S’il n’est pas permis D’Espérer que les hommes ne forment un jour devant la loi comme devant la Nature qu’une Seule famille, une Seule association, les amis de la liberté de la fraternité universelles n’en doivent pas etre moins chers à une Nation qui a proclamé Sa Renonciation a toutes conquetes et Son desir de fraterniser avec tous les peuples,
Considerant Enfin qu’au moment ou une Convention Nationale Va fixer les Destinees de la France, et preparer peut-Etre Celles du genre humain, il appartient a un peuple généreux et libre D’appeller toutes les lumiéres et de Déférer le droit de concourir à ce grand acte de Raison à des hommes qui par leurs Sentimens, leurs Ecrits et leur Courage S’en Sont Montrés Si Eminement Dignes.
Déclare Déférer le titre de Citoyen français au Docteur Joseph Prietsley, à Thomas payne, a Jérémie Bentham à William Wilberforce, à Thomas Clarkson, à Jacques Makinstosh, à David Williams, à N Gorani, à Anacharsis Cloots, à Corneille Paw. à Joachim-henry Campe, à N pestalozzi, à George Washington à Jean hamilton, à N Maddison, à H Klopstack, et à Thadée Kociusko.

Guadet Rapporteur

